EX PARTE QUAYLE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Specification
The disclosure is objected to because of the following informalities:
In ¶[0001], “there many publicly” should be “there are many publicly”.
In ¶[0002], “understands the user requests” should be “understand the user requests”.
In ¶[0017], “a process, method” should be “a process or method”.
In ¶[0019], “the sake explanation” should be “the sake of explanation”.
In ¶[0021], “Scroll-ball” appears that it could “scroll-ball”.
In ¶[0021], “vial the input controller 112” should be “via the input controller 112”.
In ¶[0021], “mobile devices 124 provides” should be “mobile devices 124 provide”.
In ¶[0031], “and then drawn a region on the map” is not grammatical, but could be “, a region is then drawn on the map, and”.
In ¶[0032], “on at least in part on” should be “at least in part on”.
In ¶[0035], “and received micro-query” should be “and receiving micro-query”.
In ¶[0037], “and establish” should be “and establishes”.
In ¶[0041], “for sitting” should be “for seating”.
In ¶[0044], “The Multi-modality” should be “The multi-modality”.
In ¶[0046], “are a scene” should be “a scene”.
In ¶[0050], “soft-query populator 624” should be “soft-query populator 626” (three occurrences).  See Figure 6.
In ¶[0052], “the events arise” should be “the events that arise”.
In ¶[0052], “sequence of words” should be “a sequence of words”.
In ¶[0054], “or adjusts scores” should be “or adjust scores”.
In ¶[0054], “and send an email” should be “and sent as an email”.
In ¶[0060], “and the in some” should be “and in some”.	In ¶[0061], there should be some reference to Step 712 is illustrated in Figure 7.  
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

ALLOWABLE SUBJECT MATTER
Claims 1 to 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Independent claims 1 and 15 are allowable because the prior art of record does not disclose or reasonably suggest a method and apparatus comprising receiving sensor data from a plurality of sensors, wherein the sensor data comprise a user request in multiple mode inputs associated with the plurality of sensors to build a query, generating a plurality of soft-queries in real-time using the multi-mode inputs and a plurality of object encoders, wherein the plurality of soft-queries are associated with the plurality of applications and a plurality of data stores, automatically determining a focused user intention from the multiple mode inputs, selecting a soft-query of the plurality of soft-queries based on a rank and relevance associated with a responsive application and a respective data store, executing the selected soft-query against the respective data store and the respective application to generate a response, and displaying the response in an interactive dashboard.
Generally, Huang et al. (U.S. Patent Publication 2021/0064612) is the closest prior art of record disclosing a visual search engine that returns information for a multimodal query to disambiguate an intent of a user.  (Abstract)  Huang et al. discloses that a multimodal query comprises an image and text that can be input with a keyboard or through voice input with a microphone, so that a query includes two different types of input, i.e., an image and text.  Visual intent module 114 is configured to identify a topic in which a user is interested in.  An intent chat bot 118 is configured to receive a text portion of the query.  (¶[0025] - ¶[0027]: Figure 1)  Visual search engine 112 comprises a plurality of topic modules 120-122, where each of topic modules 120-122 corresponds to a respective topic that can be identified by the visual intent module 114.  (¶[0030]: Figure 1)  Search engine 132 can be a conventional search engine that receives a query and identifies webpages based on the query, identifies search results based upon the query, and returns information included in at least one search result to client computing device 102.  (¶[0036]: Figure 1)  A topic identifier module 116 includes an input deep neural network (DNN) 202 with a plurality of output nodes.  A topic identifier module 116 further includes a score analyzer module 211 that receives confidence scores assigned to output nodes 204 to 208.  Score analyzer module 211 can compare a confidence score assigned to a first output node 204 with a predefined threshold, wherein when the confidence score is above a predefined threshold, score analyzer module 211 can output an indication that the intent DNN 202 has identified that an object included in image 210 is assigned to a first topic.  (¶[0042]: Figure 2)
Huang et al. could be construed to display a response to a multimodal query in an interactive dashboard, but there are several limitations that are not clearly disclosed by this reference.  Specifically, Huang et al. at least does not disclose “a plurality of object encoders”.  However, Rothberg et al. (U.S. Patent Publication 2019/0347523) teaches a plurality of encoders for input data in first modality and input data in a second modality.  Still, Huang et al. and Rothberg et al., in combination, do not clearly disclose or teach “generating a plurality of soft-queries . . . wherein the plurality of soft-queries are associated with a plurality of applications and a plurality of data stores” and “selecting a soft-query of the plurality of soft-queries based on a rank and relevance associated with a respective application and a respective data store”.  Here, even if one were to construed topics as “a plurality of applications and a plurality of data stores”, Huang et al. at least does not clearly disclose “generating a plurality of soft-queries” and “selecting a soft-query of the plurality of soft-queries based on a rank and relevance associated with a respective application and a respective data store”.  Instead, Huang et al. ranks scores of topics assigned by output nodes of a neural network, but does not clearly provide for ranking a plurality of soft-queries.
The Specification, ¶[0001] - ¶[0003], states an objective of addressing a need in to determine an intent and focus of user requests that are based on multi-modality user interactions.  

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608. The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        June 13, 2022